Order denying defendant’s motion to dismiss the complaint affirmed, with ten dollars costs and disbursements, with leave to defendant to serve an answer within ten days after entry of the order herein and payment of said costs. No opinion. Lazansky, P. J., Kapper, Hagarty and Davis, JJ., concur; Carswell, J., dissents, with the following memorandum: I incline to the view that the principle of Ireland v. United States Mortgage & T. Co. (72 App. Div. 95; affd., 175 N. Y. 491) is determinative of this case in favor of the defendant, especially as the two documents (the absolute assignment and the agreement, Exhibit A) were executed simultaneously, the plaintiffs having knowledge of the agreement and its effect on the assignment. A further ground for dissent is the presence of a reversionary interest in the lease in the Atlantic Avenue Corporation.